Citation Nr: 1205496	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of cold injuries to the bilateral lower extremities.

2.  Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities, to include peripheral neuropathy and restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, to include combat service during World War II and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for restless leg syndrome.

The Veteran, in filing a claim for service connection for restless leg syndrome, raised a claim to reopen his previously denied claim of entitlement to service connection for the residuals of cold injuries to the bilateral lower extremities.  Because the Veteran's pending claim for service connection for restless leg syndrome was inextricably intertwined with the application to reopen the previously denied claim, the Board assumed jurisdiction of the claim to reopen.  Both claims were remanded for additional development in April 2009 and May 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision issued in April 1948, the RO denied service connection for residuals of cold injuries to the bilateral lower extremities.  The Veteran did not appeal that decision. 

2.  In rating decisions issued in October 1948, December 1948, and May 1980 the RO declined to reopen the previously denied claim for service connection for residuals of cold injuries to the bilateral lower extremities.  The Veteran did not appeal those decisions.

3.  The evidence received since the May 1980 rating decision is new and raises a possibility of substantiating the claim.

4.  Restless leg syndrome of the bilateral lower extremities was incurred as a result of a cold injury to the bilateral lower extremities during combat service.


CONCLUSION OF LAW

1.  The unappealed April 1948 rating decision that denied a claim for service connection for residuals of cold injuries to the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The unappealed October 1948, December 1948, and May 1980 rating decisions that declined to reopen the previously denied claims for service connection for residuals of cold injuries to the bilateral lower extremities are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  The evidence received since the May 1980 RO rating decision is new and material; the claim of entitlement to service connection for residuals of cold injuries to the bilateral lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  Resolving doubt in the Veteran's favor, restless leg syndrome as a residual of a cold injury to the bilateral lower extremities, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for residuals of a cold injury to the bilateral lower extremities and grants service connection for restless leg syndrome of the bilateral lower extremities, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

II. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for residuals of a cold injury to the bilateral lower extremities.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for residuals of a cold injury to the bilateral lower extremities was denied in an April 1948 rating decision on the basis that a cold injury was not shown by the evidence of record.  The Veteran was notified of this decision, but did not appeal.  As such, that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In rating decisions issued in October 1948, December 1948, and May 1980 the RO declined to reopen the previously denied claim for service connection for residuals of cold injuries to the bilateral lower extremities.  The Veteran did not appeal those decisions and they also became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The Veteran sought to reopen his claim in March 1995.  By way of notice sent in June 1995, he was notified that he needed to submit new and material evidence to reopen the claim.  He did not respond to the notice letter and no additional evidence was ever submitted.  Hence, the Veteran's March 1995 claim was considered abandoned.  See 38 C.F.R. § 3.158.  

The RO received the instant petition to reopen the claim in March 2006.  The Board observes that much of the evidence received since the May 1980 RO rating decision is new, as it was not previously considered the RO.  Of note, the May 2008, October 2009, and August 2010 VA examination reports specifically address whether the Veteran currently has residuals of a cold injury to the bilateral lower extremities that are etiologically related to service.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2011).  Furthermore, the August 2010 medical opinion is favorable to the claim.  Accordingly, new and material evidence has been received to reopen the claim for service connection for residuals of a cold injury to the bilateral lower extremities.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran contends that he developed restless leg syndrome as a result of cold injuries sustained during combat.  

Service treatment records do not reflect specific findings that the Veteran sustained a cold weather injury.  The November 1945 separation examination revealed complaints of pain in the lower legs with sudden changes in the weather.  The clinical impression was myositis.

A letter from a private physician dated in January 1948 shows that the Veteran reported that since sustaining cold injuries in service, his legs tired easily and ached with sudden weather changes.  The physician indicated that on physical inspection the Veteran's lower extremities appeared to lack circulation.

On VA examination in April 1948, the Veteran complained that since sustaining cold injuries in service, his legs tired easily and ached with sudden weather changes.  He also reported that he felt as though he was unable to keep his legs in one position and like his legs felt 'wanted to go to sleep.'  His feet, however, did not bother him very much, and he denied experiencing any swelling.  Physical examination of the lower extremities revealed no abnormalities related to cold injuries.

Following that VA examination, the Veteran continued to complain of symptoms he believed were related to the frostbite he incurred in service, as evidenced by the October 1948, December 1948, and May 1980 decisions declining to reopen his previously denied claim.  In a March 1995 statement, the Veteran stated that since incurring frostbite in service, he had experienced pain in his feet and legs, but had been told nothing could be done about it.  He stated that he had been taking over-the-counter pain medication for his symptoms and had recently been prescribed support hose.

In a March 2006 application to reopen his previously denied claim, the Veteran stated that he was still experiencing pain and burning in both legs and excruciating pain and weakness after walking short distances.  He also stated that he seemed to have restless leg syndrome, as he had to keep moving his legs, even at night.  Private treatment records submitted by the Veteran show a diagnosis of restless leg syndrome in April 2006.

In his April 2007 substantive appeal, the Veteran argued that he had been fighting VA for 61 years related to the same disability.  He explained that since sustaining cold injuries in service, his condition had only worsened over the years.  He described experiencing extreme pain and difficulty walking.

The Veteran underwent a VA examination in May 2008 where he reported having a frostbite injury to his bilateral feet in service.  A VA examiner noted that the Veteran had been diagnosed with peripheral neuropathy and that he claimed his restless leg syndrome could be related to the peripheral neuropathy, but the examiner indicated the matter should be referred for a neurologist's opinion.

Thus, in April 2009 the Board remanded the claim for the purpose of obtaining an opinion addressing whether he had a current disability, to include peripheral neuropathy and restless leg syndrome, which was related to his presumed exposure to cold in service.  

In an October 2009 VA examination report, a VA neurologist determined that the Veteran's peripheral neuropathy was not a result of the frostbite in service.  The examiner cited the treatment records, VA records, and the timing of the onset of his symptoms with his diagnosis of B12 deficiency as the rationale for the negative opinion.  In a February 2010 addendum to the October 2009 opinion, the examiner additionally opined that the Veteran's restless leg syndrome was not secondary to his in-service frostbite.  The examiner noted that the Veteran's claims file indicated that he had begun having symptoms of restless leg syndrome in 2006 and was treated for it at that time.  This was not consistent with restless leg syndrome as a symptom of frostbite injury, but rather as a secondary symptom of his peripheral neuropathy due to B12 deficiency, originally diagnosed in 2006.

In a May 2010 decision, the Board found the October 2009 opinion and the February 2010 addendum were inadequate because the examiner relied upon an inaccurate factual premise and interpretation of the evidence and specifically, the initial onset and chronicity of the Veteran's symptoms.  As such, in May 2010, the Board remanded the Veteran's claims to obtain an opinion as to whether he had residuals of cold injuries sustained in service, including peripheral neuropathy.  

The Veteran underwent a VA neurology examination in August 2010.  The examiner opined that the Veteran's peripheral neuropathy was not caused by or a result of his cold injury in service.  The rationale was that the Veteran had been treated for sensory neuropathy over only the last few years and in the setting of B12 deficiency.  Upon review of his records prior to that, including the 1948 evaluation, no sensory loss was noted.  The examiner further stated that she could not provide an opinion as to whether the restless leg syndrome was due to the cold injury in service without resorting to speculation because it was not known whether the Veteran's symptoms predated service and were present on a genetic basis.  However, she did state that the Veteran's symptoms at the time of evaluation in 1948 were consistent with restless leg syndrome. 

The medical evidence confirms that the Veteran is currently diagnosed with Vitamin B12 deficiency-related peripheral neuropathy and restless leg syndrome in the bilateral lower extremities.  Given the Veteran's participation in combat, the Board finds that the Veteran's reported cold weather exposure during service is consistent with the circumstances of his service, and he is therefore presumed to have been exposed to cold weather in service.  38 U.S.C.A. § 1154(b) (West 2002).  Thus, the dispositive issue in this case is whether the Veteran's currently diagnosed restless leg syndrome and/or peripheral neuropathy represent residuals of his cold weather injury in service.  The Board finds that restless leg syndrome, but not the Vitamin B12 deficiency-related peripheral neuropathy, is a residual of a cold injury sustained in service.

In reaching this finding, the Board notes that the August 2010 VA neurology opinion supports a causal nexus in this case between current restless leg syndrome and a cold injury sustained in service.  Although the examiner indicated that she could not provide an opinion without resorting to speculation (because it was not known whether the Veteran's symptoms predated service and was present on a genetic basis), the Veteran's report as to the initial onset of his observable symptoms being in-service is credible and competent to establish onset.  In addition, the examiner clearly stated that the Veteran's symptoms at the time of evaluation in 1948 were consistent with restless leg syndrome.  Given this specific clinical finding, and the Veteran's credible and competent report as to a continuity of the same symptoms since service, the evidence is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In light of particular circumstances of this specific case, the Board finds that a determination of the onset, nature and etiology of the peripheral neuropathy is medical in nature and requires a medical diagnosis and opinion.  There is no competent medical evidence of a causal relationship between the current Vitamin B12 deficiency-related peripheral neuropathy and the Veteran's military service.  The examiner's opinion as to the etiology of the current Vitamin B12 deficiency-related peripheral neuropathy is competent and persuasive as it was based on her medical experience and expertise as a neurologist, her knowledge of the Veteran's service and post-service history, and his clinical presentation and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Veteran's conclusory lay statement, that there is a relationship between his current peripheral neuropathy and military service, is not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, even if his statements were competent, they are outweighed by the more probative VA examiner's medical opinion, that no nexus exists, as the VA opinion was based on an examination, a review of the claims folder, and supported with a rationale.

Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for residuals of a cold injury to the bilateral lower extremities, specifically restless leg syndrome, is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of cold injuries to the bilateral lower extremities; the claim is reopened.  

Service connection for restless leg syndrome of the bilateral lower extremities as a residual of a cold injury to the bilateral lower extremities is granted.



___________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


